In an action for separation, the defendant husband appeals from a judgment of the Supreme Court, Kings County, dated August 15, 1968, which, inter alia, granted plaintiff a judicial separation on the ground of cruel and inhuman treatment, dismissed defendant’s affirmative defenses, granted plaintiff custody of the infant child of the marriage, and awarded her $50 a week alimony, $100 a week support for the infant and a $2,500 counsel fee; and the plaintiff wife cross-appeals, as limited by her notice of appeal and her brief, from so much of the judgment as thus limited the awards of alimony, support and counsel fee and failed to grant her request for possession of household furnishings. Judgment modified, on the law and the facts and in the exercise of discretion, by striking from the fourth decretal paragraph the figures $150 and $100 and substituting therefor the figures $125 and $75, respectively, so that defendant shall be required to pay plaintiff $125 weekly, $50 thereof for her support and $75 for the child’s support. As so modified, judgment affirmed, without costs. In light of all the facts disclosed by this record, we are of the opinion that the weekly award of child support was excessive to the extent indicated. Christ, Acting P. J., Brennan, Rabin, Benjamin and Munder, JJ., concur.